Submission of a controversy under sections 546-548 of the Civil Practice Act. The question is whether or not the following clause in a deed creates a condition restricting the use of the land, and for that reason the grantee’s title is unmarketable: “ The said property hereby conveyed being intended for school purposes and being conveyed by said party of the first part upon that understanding ”. The quoted clause is construed as a mere recital of the purpose of the conveyance of the land, and it was not intended and was not sufficient to impose a condition upon the grantee’s estate. Judgment of specific performance is unanimously directed in favor of plaintiff, without costs. Present — Close, P. J., Carswell, Johnston, Adel and Aldrich, JJ.